Berdon, J.,
dissenting. In this case the majority leaves behind basic tenets of statutory construction in reaching the result that the Connecticut Uniform Management of Institutional Funds Act (CUMIFA),1 governs Dr. Thomas F. Smallman’s bequest made for the benefit of the “sick poor.” The statutory interpretation lays the ground work for the bequest ending up in the coffers of Yale University for the benefit of its medical school. The majority concludes that Smallman’s bequest comes within CUMIFA because it is an “institutional fund” pursuant to General Statutes § 45a-527 (2).2 Because I believe that Smallman’s bequest does not come within the definition of an institutional fund under CUMIFA, I dissent.
Smallman’s bequest is simple and forthright. He left the sum of $225,000 in trust to pay the income to his wife and upon her death, “the net principal sum and net undistributed income therefrom, shall thereupon be paid to Yale College, at New Haven, Connecticut, to be used for the building of a wing for the Yale Medical School, to be known as the Jane Smallman Wing, for the treatment of the sick poor.” (Emphasis added.) It is clear that when the trustee paid $312,000 to Yale University (Yale), which sum represented the balance of the fund, Yale held it as trustee for the benefit of the sick poor. Dwyer v. Leonard, 100 Conn. 513, 518, *42124 A. 28 (1924);3 see Averill v. Lewis, 106 Conn. 582, 590, 138 A. 815 (1927); 2 Restatement (Second), Trusts § 348 (1959).
By labeling this bequest an institutional fund under CUMIFA, the majority gives the Superior Court the power to “release the restriction in whole or in part” if “the restriction is obsolete, inappropriate or impracticable.” General Statutes § 45a-533. There is no question that in 1993 Smallman’s bequest of $312,000 cannot build a “wing for the Yale Medical School . . . for the treatment of the sick poor,” and is therefore obsolete and impracticable. Under these circumstances, if CUMIFA applies, the trial court may release the restriction and the $312,000 becomes a gift to Yale. A review of Yale’s prayer for relief in this matter indicates that this is exactly the direction the gift is headed; Yale seeks to release the restriction and obtain a decree from the court permitting the fund to be used by “Yale University for the benefit of its School of Medicine in whatever manner it may choose in the furtherance of its educational purposes . . . .”4 (Emphasis added.)
If, however, Yale were required to petition the court for relief under the doctrine of cy pres, the court would be authorized to release the restriction, but only by directing that the fund be used to approximate the gen*43eral intent of Smallman—that is, to benefit the sick poor. Duncan v. Higgins, 129 Conn. 136, 140, 26 A.2d 849 (1942). The difference is critical—under CUMIFA, Yale may use the fund for its own purposes; under the doctrine of cy pres, Yale must maintain and expend the funds for the sick poor.
The plain language of § 45a-527 (2) sets forth a two part test for determining whether a fund is an institutional fund under CUMIFA: (1) the fund must be held by the institution “for its exclusive use, benefit or purposes”; and (2) the institution must be the beneficiary of the fund. Under ordinary principles of statutory construction, we look first to the plain language of the statute to ascertain its meaning. Rhodes v. Hartford, 201 Conn. 89, 93, 513 A.2d 124 (1986). Instead, the majority looks to comments published not by Connecticut legislators, but by the drafters of the Uniform Management of Institutional Funds Act.5 Only if the statutory language is ambiguous may we refer to such commentary. See State v. Kozlowski, 199 Conn. 667, 673, 509 A.2d 20 (1986).
In the present case, the plaintiff is unable to satisfy either requirement of the two part test. In making this determination, we must focus on the clear and unequivocal language of the bequest. The fund is not for Yale’s “exclusive use,” nor is it for Yale’s “exclusive . . . benefit,” nor is it for Yale’s “exclusive . . . purposes.” Rather, Smailman’s gift was designated for the exclusive use and benefit of an identifiable group—the sick poor. Yale, the institution, is not the beneficiary of Smallman’s bequest, but merely the trustee. The gift to build a hospital wing was intended to benefit the sick poor.
Furthermore, the majority’s construction of CUMIFA renders meaningless the statute on charita*44ble trusts, General Statutes § 45a-514, which requires that a trust “shall forever remain to the uses and purposes to which it has been granted according to the true intent and meaning of the grantor and to no other use.”6 Moreover, General Statutes § 47-2 provides that all “estates granted ... for the relief of the poor ... or for any other public and charitable use, shall forever remain to the uses to which they were granted, according to the true intent and meaning of the grantor, and to no other use whatever.” The majority refuses to consider these statutes in interpreting CUMIFA and considering whether Smallman’s bequest is an institutional fund because they were not the basis for the attorney general’s motion to strike and were not raised before the trial court. No authority or rationale is cited for this unusual standard of review.
Not only is the construction of a statute a question of law; Southington v. State Board of Labor Relations, 210 Conn. 549, 559, 556 A.2d 166 (1989); but there is a fundamental rule of statutory construction that “statutes relating to the same subject matter may be looked to for guidance in reaching an understanding of the meaning of a statutory term.” Doe v. Institute of Living, Inc., 175 Conn. 49, 58, 392 A.2d 491 (1978). The entire statutory framework of administering charitable bequests must be harmonized; see Malerba v. Cessna Aircraft Co., 210 Conn. 189, 195, 554 A.2d 287 (1989); and we cannot ignore this body of statutory and common law merely because the attorney general failed to raise it in the trial court.
*45Finally, because CUMIFA provisions for releasing restrictions are in derogation of the common law, the provisions must be strictly construed. Yale University School of Medicine v. Collier, 206 Conn. 31, 36, 536 A.2d 588 (1988). Only when it is clear that the donor intended to make the institution the object of his or her charitable bequest, should a fund be labeled an institutional fund. In this case, the unequivocal object of the bequest was to benefit the sick poor.
I am not quite certain of the majority’s meaning when it states in footnote 5 that “the doctrine of cy pres or approximation applies to institutional funds. General Statutes § 45a-533 (d).” If the majority is suggesting that § 45a-533 (d) gives the trial court authority to apply the principles of cy pres, even though Yale’s complaint in this matter seeks relief solely under CUMIFA, it should say so. Although such a holding would take the sharp edges off CUMIFA by giving the trial court the discretion to apply the doctrine of cy pres, I believe this would be a legislative excursion on the part of the majority.7 Section 45a-533 (d) merely states that “[t]his section does not limit the application of the doctrine of cy pres or approximation.” (Emphasis added.) In other words, the statute permits a trustee to bring a petition under cy pres, but it does not give the court the power to employ cy pres principles when the complaint seeks relief under CUMIFA only. The comments published by the commission that drafted the Uniform *46Management of Institutional Funds Act, although not completely clear, tend to support this interpretation. The comments to § 7 provide in part: “Subsection (d) makes it clear that the [Uniform Management of Institutional Funds] Act does not purport to limit the established doctrine of cy pres. . . . The Uniform Act provision is far less broad; it applies only to the release of restrictions on the gift under limited circumstances. ” (Emphasis added.) Uniform Management of Institutional Funds Act, § 7 (d), comment, 7A U.L.A. 723, 724 (1985).
Accordingly, I dissent.

 General Statutes §§ 45a-526 through 45a-534.


 General Statutes § 45a-527 (2) provides: “ ‘Institutional fund’ means a fund held by an institution for its exclusive use, benefit or purposes, but does not include (A) a fund held for an institution by a trustee that is not an institution, other than a fund which is held for a charitable community trust or (B) a fund in which a beneficiary that is not an institution has an interest, other than possible rights that could arise upon violation or failure of the purposes of the fund.”


 “Ordinarily it is of little consequence whether a gift to a charitable corporation for one or more of its corporate purposes be in form a gift outright or a gift in trust. In either case the corporation holds it upon a trust which may be enforced through the visitorial power of the State.” Dwyer v. Leonard, 100 Conn. 513, 518, 124 A. 28 (1924).


 Yale’s prayer for relief claims: “1. A decree releasing the restrictions on the use of the bequest of Dr. Smallman to the effect that it be used ‘for the building of a wing for Yale Medical School’ and that the wing be used ‘for the treatment of the sick poor.’
“2. A decree permitting the bequest of Dr. Smallman to be used by Yale University for the benefit of its School of Medicine in whatever manner it may choose in the furtherance of its educational purposes as a suitable memorial in the name of Jane Smallman.
“3. Such other relief as may be appropriate.”


 See footnote 7 of the majority opinion.


 General Statutes § 45a-514 provides: “Any charitable trust or use created in writing or by deed by any resident of the state, or any public and charitable trust or use for aiding and assisting any person or persons to be selected by the trustees of such trust or use to acquire education, shall forever remain to the uses and purposes to which it has been granted according to the true intent and meaning of the grantor and to no other use.”


 General Statutes § 45a-533 (b) gives the trial court discretion to release a restriction that is obsolete, inappropriate or impracticable in whole or in part without regard to cy pres. Notwithstanding § 45a-533 (b), the majority seems to be holding that the trial court must apply the doctrine of cy pres to an institutional fund as equity dictates. If this is the case, what is the purpose of § 45a-533 (b)? Indeed in the comments to the uniform act there is not even a suggestion that it was the intent of the drafters to require the application of cy pres, even if equity dictates, if the fund is designated an institutional fund. The institution may choose to invoke cy pres, but if it fails to do so, the court’s discretion under CUMIFA is to release in whole or in part the restriction or to deny the application.